Title: To George Washington from Colonel William Russell, 20 December 1778
From: Russell, William
To: Washington, George


  
    May it please your Excellency,
    Decr 20th 1778
  
As the commanding officers of the fourth, and eighth Virginia regiments, in General Scott’s brigade, have drawn monies to reinlist in their regiments; I need only trouble your Excellency to grant a warrant to Captain Williams of the sixth regiment a return of the amount, he will lay before your Excellency.
Shou’d any further orders relative to furloughing the reinlisted men be necessary, I shall be happy to know it as soon as convenient: They will be in readiness to march by tuesday next. I am, may it please your Excellency, with due respect, Your most obedt Servt

  W. Russell Colo. comrGenl Scotts brigade

